EXHIBIT 10.35(i)

NINTH AMENDMENT TO CREDIT AGREEMENT

            NINTH AMENDMENT, dated as of March 25, 2005, to the Credit Agreement
referred to below (this "Amendment") among BUTLER INTERNATIONAL, INC., a
Maryland corporation ("Holdings"), BUTLER SERVICE GROUP, INC., a New Jersey
corporation, as Borrower (the "Borrower"); the other Credit Parties signatory
hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity, "GE Capital"), for itself, as Lender, and as Agent for
Lenders ("Agent") and the other Lenders signatory hereto from time to time.

W I T N E S S E T H:

            WHEREAS, Borrower, the other Credit Parties signatory thereto,
Agent, and Lenders signatory thereto are parties to that certain Second Amended
and Restated Credit Agreement, dated as of September 28, 2001 (including all
annexes, exhibits and schedules thereto, and as amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement"); and

            WHEREAS, Agent and Lenders have agreed to amend the Credit Agreement
in the manner, and on the terms and conditions, provided for herein.

            NOW THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

            1.                    Definitions.  Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement
or Annex A thereto.

            2.                    Amendment to Section 1.1(b)(i)(2) of Credit
Agreement.  Section 1.1(b)(i)(2) of the Credit Agreement is hereby amended and
restated as of the Amendment Effective Date (as defined below) in its entirety
to read as follows:

>                                 "(2)                Borrower shall repay the
> principal amount of the Term Loan A in twelve (12) consecutive quarterly
> installments on the first day of January, April, July and October of each
> year, commencing December 1, 2001, each installment (other than the final
> installment) in the amount of $1,000,000, provided, however, that commencing
> with the principal installment payment due October 1, 2005 and thereafter,
> each such installment (other than the final installment) shall be in an amount
> equal to $2,000,000 and the final installment due on the Commitment
> Termination Date shall be in an amount equal to the remaining principal
> balance of the Term A Loan."

            3.                    Amendment to Section 1.3(b)(ii) of Credit
Agreement.  Section 1.3(b)(ii) of the Credit Agreement is hereby amended as of
the Amendment Effective Date to include the following additional proviso
immediately following the first sentence thereof:

> "; provided, further, that in the event that Butler of New Jersey Realty Corp.
> sells the Montvale Property with the consent of the Agent and Requisite
> Lenders (which consent has not been obtained nor granted), Borrower shall
> prepay the Term Loans in an amount equal to fifty percent (50%) of such
> proceeds, net of the amounts described in clauses (A) through (D) above, up to
> an aggregate amount not in excess of $3,000,000." 
> 
>  

--------------------------------------------------------------------------------

            4.                    Amendment to Section 3 of Credit Agreement. 
Section 3 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by adding the following new Section 3.25:

>                 "3.25                Issuance of Holdings Shares.  Upon the
> date (each, an "Issuance Date") of any issuance of shares of common stock by
> Holdings to CFE as contemplated under Sections 5.14 and 5.15 (the "Holdings
> Shares"), Holdings represents and warrants to CFE, to Agent and to GE Capital
> as of the applicable Issuance Date:
> 
>                                                                   
> (i)                        all of the Holdings Shares have been duly
> authorized and validly issued; are outstanding, fully paid and non-assessable;
> and are free and clear of all liens, charges, pledges, security interests,
> claims and encumbrances;
> 
>                                                                 
> (ii)                        all of the Holdings Shares shall be delivered to
> UBS Paine Webber by Holdings' transfer agent for the account and sole benefit
> of CFE;
> 
>                                                                
> (iii)                        none of the Holdings Shares have been issued in
> violation of any federal or state securities laws to which such issuance may
> be subject; and
> 
>                                                               
> (iv)                        the issuance of the Holdings Shares to CFE will
> not require registration under the Securities Act of 1933, as amended, or
> pursuant to any applicable state securities laws in effect on the date
> hereof."

            5.                    Amendment to Credit Agreement.  The Credit
Agreement is hereby further amended as of the Amendment Effective Date by adding
the following new Section 3A immediately following Section 3 thereof:

> "Section 3A.  REPRESENTATIONS AND WARRANTIES OF CFE.
> 
> CFE hereby makes the following representations and warranties to Holdings as
> of each Issuance Date:
> 
> (i)                CFE understands that the Holdings Shares may not be sold,
> transferred or otherwise disposed of except pursuant to an effective
> registration statement under the Securities Act, and applicable state
> securities laws or pursuant to an exemption therefrom; and
> 
> (ii)                CFE (A) is an "Accredited Investor" as defined in Rule
> 501(a) promulgated under the Securities Act; (B) is an investor experienced in
> the evaluation of businesses similar to the business of Holdings; (C) is able
> to fend for itself in the transaction contemplated by this Agreement; (D) has
> such knowledge and experience in financial, business and investment matters as
> to be capable of evaluating the merits and risks of an investment in the
> Holdings Shares; (E) has the ability to bear the economic risks of such
> investment; (F) was not organized or reorganized for the specific purpose of
> acquiring the Holdings Shares; and (G) has been afforded, prior to the date
> hereof, the opportunity to ask questions of, and to receive answers from,
> Holdings and to obtain any additional information, to the extent that Holdings
> has such information or could have acquired it without unreasonable effort or
> expense, all as necessary for CFE to make an informed investment decision with
> respect to the receipt of the Holdings Shares."

            6.                    Amendment to Section 5 of Credit Agreement. 
Section 5 of the Credit Agreement is hereby amended as of the Amendment
Effective Date by adding the following new Sections 5.14 and 5.15:             

--------------------------------------------------------------------------------

>   "5.14                Subordinated Debt.  The Credit Parties shall use best
> efforts to raise Subordinated Debt in an amount equal to at least $7,000,000
> on or prior to September 30, 2005, which such Subordinated Debt shall be on
> terms and conditions satisfactory to Agent and Lenders in their sole
> discretion; provided, however, in the event the Credit Parties do not raise
> such Subordinated Debt by such date, Holdings agrees to issue to GE Capital,
> in the name of GE Capital CFE, Inc., a Delaware corporation ("CFE"), fifty
> thousand shares (50,000) of common stock of Holdings on such date."
> 
>                 "5.15                Issuance of Holdings' Common Stock. 
> Holdings agrees to issue to GE Capital, in the name of CFE, (a) twenty-five
> thousand shares (25,000) of common stock on September 30, 2005, (c)
> thirty-five thousand shares (35,000) of common stock on December 30, 2005, and
> (d) forty thousand shares (40,000) of common stock on February 28, 2006."

            7.                    Amendment to Annex A of the Credit Agreement. 
Annex A of the Credit Agreement is hereby amended as of the Amendment Effective
Date by:

                                    (a)                 amending the definition
of  "Commitment Termination Date" set forth in such Annex A by deleting the text
"October 31, 2005" in clause (a) of such definition and substituting in lieu
thereof the text "April 1, 2006";

                                    (b)                 amending the definition
of "Mortgages" set forth in such Annex A by deleting such definition in its
entirety and substituting in lieu thereof the following text:

>             "'Mortgages' means each of the mortgages, deeds of trust,
> leasehold mortgages, leasehold deeds of trust, collateral assignments of
> leases or other real estate security documents delivered by any Credit Party
> to Agent on behalf of itself and Lenders with respect to any Real Estate
> acquired after the Closing Date (and expressly including the Montvale
> Property), all in form and substance reasonably satisfactory to Agent."

                                    (c)                 amending the definition
of  "Permitted Encumbrances" set forth in such Annex A by deleting the word
"and" immediately following clause (j) of such definition and by adding the
following text immediately following clause (j) of such definition:

> "and (k) the mortgage on the Montvale Property evidenced by that certain
> Promissory Note and Mortgage and Security Agreement dated September 30, 2002,
> and the related documents by and between Butler of New Jersey Realty Corp. and
> Regency Savings Bank (as successor in interest to GMAC Commercial Mortgage
> Corp.)"

                                    (d)                 adding the following new
definitions to Annex A in appropriate alphabetical order:

>                 "'CFE' shall have the meaning ascribed to it in Section 5.14."
> 
>                 "'Holdings Shares' shall have the meaning ascribed to it in
> Section 3.25."
> 
>                 "'Issuance Date' shall have the meaning ascribed to it in
> Section 3.25."
> 
>                 "'Leverage Ratio' means, with respect to any Person for any
> twelve (12) month fiscal period ending on any date of determination, the ratio
> of (a) Funded Debt as of any date of determination, to (b) EBITDA for the
> twelve (12) months ending on that date of determination; provided, however,
> for purposes of calculating the Leverage Ratio hereunder, Funded Debt shall
> exclude all Indebtedness other than the Obligations."  

            8.                    Amendment to Section 6.14 of the Credit
Agreement.  Section 6.14 of the Credit Agreement is hereby amended as of the
Amendment Effective Date by deleting clause (e) of such Section 6.14 in its
entirety and substituting in lieu thereof the following clause (e):

"(e) dividends or distributions made by Holdings consisting solely of common
stock."

            9.                    Amendment to Annex G of Credit Agreement. 
Annex G of the Credit Agreement is hereby amended as of the Amendment Effective
Date by amending and restating clause (a) (Maximum Capital Expenditures) in its
entirety to read as follows: 

>                 "(a)                Maximum Capital Expenditures.  Borrower
> and its Subsidiaries on a consolidated basis shall not make Capital
> Expenditures that exceed (i) $6,000,000 in the aggregate in any Fiscal Year
> ending on or prior to December 31, 2004, and (ii) $3,000,000 in the aggregate
> in the Fiscal Year ending December 31, 2005."

            10.                 Amendment to Annex G of Credit Agreement.  Annex
G of the Credit Agreement is hereby amended as of the Amendment Effective Date
by amending and restating clause (d) (Minimum Interest Coverage Ratio) in its
entirety to read as follows:

>                 "(d)                Minimum Interest Coverage Ratio.  Borrower
> and its Subsidiaries on a consolidated basis shall have at the end of each
> period set forth below, an Interest Coverage Ratio of not less than the
> following:
> 
> 1.00 for the Fiscal Quarter ending December 31, 2004;
> 1.50 for the Fiscal Quarter ending March 31, 2005;
> 2.50 for the Fiscal Quarter ending June 30, 2005;
> 3.00 for the Fiscal Quarter ending September 30, 2005;
> 3.20 for the Fiscal Quarter ending December 31, 2005 and each Fiscal Quarter
> ending thereafter."

             11.                 Amendment to Annex G of Credit Agreement. 
Annex G of the Credit Agreement is hereby amended as of the Amendment Effective
Date by adding the following new clause (e) immediately following clause (d)
thereof:

>                 "(e)                Maximum Leverage Ratio.  Borrower and its
> Subsidiaries on a consolidated basis shall have at the end of each period set
> forth below, an Leverage Ratio of not more than the following:
> 
> 6.00 for the Fiscal Quarter ending March 31, 2005;
> 5.70 for the Fiscal Quarter ending June 30, 2005;
> 5.30 for the Fiscal Quarter ending September 30, 2005;
> 4.35 for the Fiscal Quarter ending December 31, 2005 and each Fiscal Quarter
> ending thereafter."

            12.                 Post-Amendment Effective Date Covenant.  Subject
to the consent and authorization of Regency Savings Bank, within thirty (30)
days of the Amendment Effective Date, Borrower agrees that it will cause Butler
of New Jersey Realty Corp., a New Jersey corporation and a wholly owned
Subsidiary of Holdings ("Butler NJ Realty"), to deliver to Agent the following
documents, each in form and substance reasonably satisfactory to Agent:

--------------------------------------------------------------------------------

                                    (a)                 a joinder agreement
pursuant to which Butler NJ Realty agrees to guarantee the Obligations of
Borrower and the other Credit Parties under the Loan Documents and become a
party to the Loan Documents, duly executed and delivered by an authorized
officer of Butler NJ Realty;

                                    (b)                 a pledge amendment,
substantially in the form of  Schedule II to the Holdings Pledge Agreement,
pursuant to which Holdings pledges one hundred percent (100%) of the issued and
outstanding Stock of Butler NJ Realty (the "Butler NJ Stock") to Agent, in each
case duly executed and delivered by an authorized officer of Butler NJ Realty;

                                    (c)                 an original certificate
representing the Butler NJ Stock, together with appropriate instruments of
transfer duly executed by Holdings in blank, pledged by Holdings pursuant to the
terms of the Holdings Pledge Agreement, as amended pursuant to the pledge
amendment referred to in clause (b) above;

                                    (d)                 a mortgage or deed of
trust granting Agent a second priority Lien on the Montvale Property, subject
only to the Lien in favor of Regency Savings Bank, together with mortgage title
insurance, owner's insurance, real property survey, local counsel opinion, and,
if required by Agent, supplemental casualty insurance and flood insurance, and
such other documents, instruments or agreements reasonably requested by Agent
(including, without limitation, a consent of Regency Savings Bank to the
granting of such second priority mortgage to Agent);

                                    (e)                 copies of Butler NJ
Realty's (i) charter documents and all amendments thereto and (ii) good standing
certificates or the foreign equivalent and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date and certified by the applicable authorized Governmental Authority;

                                    (f)                  copies of Butler NJ
Realty's (i) bylaws and all amendments thereto and (ii) resolutions of Butler NJ
Realty's board of directors and, to the extent required under applicable law,
stockholders, approving and authorizing the execution, delivery and performance
of the Loan Documents to which Butler NJ Realty is, or will be, a party and the
transactions to be consummated in connection therewith, each certified by an
authorized officer of Butler NJ Realty as being in full force and effect without
any modification or amendment;

                                    (g)                 a signature and
incumbency certificate of the officers of Butler NJ Realty, certified by Butler
NJ Realty's corporate secretary or an assistant secretary as being true,
accurate, correct and complete in all respects;

                                    (h)                 a legal opinion of
counsel acceptable to Agent which shall provide, inter alia, (i) that the Loan
Documents have been duly authorized, executed and delivered by, and are
enforceable against, Butler NJ Realty, (ii) that Agent shall have a perfected
Lien on the Collateral granted under the Loan Documents to which Butler NJ
Realty shall join under the joinder agreement referred to in clause (a) above,
and (iii) such other opinions as Agent may reasonably request; and

                                    (i)                   such other
certificates, documents and agreements as Agent may, in its reasonable
discretion, request.

            13.                 Representations and Warranties.  To induce Agent
and Lenders to enter into this Amendment, each of Holdings and Borrower makes
the following representations and warranties to Agent and Lenders:

                                    (a)                 The execution, delivery
and performance of this Amendment and the performance of the Credit Agreement,
as amended by this Amendment (the "Amended Credit Agreement") by Borrower and
the other Credit Parties: (a) is within such Person's organizational power; (b)
has been duly authorized by all necessary or proper corporate and shareholder
action; (c) does not contravene any provision of such Person's charter or bylaws
or equivalent organizational documents; (d) does not violate any law or
regulation, or any order or decree of any court or Governmental Authority; (e)
does not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) does not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent
pursuant to the Loan Documents; and (g) does not require the consent or approval
of any Governmental Authority or any other Person.

--------------------------------------------------------------------------------

                                    (b)                 This Amendment has been
duly executed and delivered by or on behalf of each of Holdings, Borrower and
the other Credit Parties.

                                    (c)                 Each of this Amendment
and the Amended Credit Agreement constitutes a legal, valid and binding
obligation of Borrower and each of the other Credit Parties party thereto,
enforceable against each in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

                                    (d)                 No Default or Event of
Default has occurred and is continuing after giving effect to this Amendment.

                                    (e)                 No action, claim,
lawsuit, demand, investigation or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against any Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
Governmental Authority, or before any arbitrator or panel of arbitrators, (i)
which challenges Borrower's or, to the extent applicable, any other Credit
Party's right, power, or competence to enter into this Amendment or perform any
of their respective obligations under this Amendment, the Amended Credit
Agreement or any other Loan Document, or the validity or enforceability of this
Amendment, the Amended Credit Agreement or any other Loan Document or any action
taken under this Amendment, the Amended Credit Agreement or any other Loan
Document or (ii) which if determined adversely, is reasonably likely to have or
result in a Material Adverse Effect.  To the knowledge of Holdings or Borrower,
there does not exist a state of facts which is reasonably likely to give rise to
such proceedings.

                                    (f)                  The representations and
warranties of Borrower and the other Credit Parties contained in the Credit
Agreement and each other Loan Document shall be true and correct on and as of
the Amendment Effective Date and the date hereof with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

            14.                 No Other Amendments/Waivers.  Except as
expressly amended herein, the Credit Agreement and the other Loan Documents
shall be unmodified and shall continue to be in full force and effect in
accordance with their terms.  In addition, this Amendment shall not be deemed a
waiver of any term or condition of any Loan Document and shall not be deemed to
prejudice any right or rights which Agent, for itself and Lenders, may now have
or may have in the future under or in connection with any Loan Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

            15.                 Outstanding Indebtedness; Waiver of Claims. 
Each of Borrower and the other Credit Parties hereby acknowledges and agrees
that, as of March 24,2005, the aggregate outstanding principal amount of (i) the
Revolving Loan is $24,752,285.57, (ii) the Term Loan A is $13,000,000 and (iii)
the Term Loan B is $18,000,000, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind.  Borrower and each other Credit Party
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with the
Credit Agreement (collectively, "Claims"), whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law of any kind or character, known or unknown, which Borrower or any
other Credit Party ever had, now has or might hereafter have against Agent or
Lenders which relates, directly or indirectly, to any acts or omissions of
Agent, Lenders or any other Indemnified Person on or prior to the date hereof,
provided, that neither Borrower nor any other Credit Party waives any Claim
solely to the extent such Claim relates to the Agent's or any Lender's gross
negligence or willful misconduct.

--------------------------------------------------------------------------------

            16.                 Expenses.  Borrower and the other Credit Parties
hereby reconfirm their respective obligations pursuant to Sections 1.9 and 11.3
of the Credit Agreement to pay and reimburse Agent, for itself and Lenders, for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

            17.                 Effectiveness.  This Amendment shall be deemed
effective as of the date hereof (the "Amendment Effective Date") only upon
satisfaction in full in the judgment of Agent of each of the following
conditions:

                                    (a)                 Amendment.  Agent shall
have received five (5) original copies of this Amendment duly executed and
delivered by Agent, each Lender, Borrower and the other Credit Parties.

                                    (b)                 Payment of Amendment Fee
and Expenses.  Borrower shall have paid to Agent (i) a non-refundable cash
amendment fee equal to $50,000 for the pro rata account of the Lenders, and (ii)
all costs, fees and expenses owing in connection with this Amendment and the
other Loan Documents and due to Agent (including, without limitation, reasonable
legal fees and expenses).

                                    (c)                 Representations and
Warranties.  The representations and warranties of or on behalf of the Credit
Parties in this Amendment shall be shall be true and correct on and as of the
Amendment Effective Date and the date hereof, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

            18.                 GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        19.                 Counterparts.  This Amendment may be executed by the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

> > > > BUTLER SERVICE GROUP, INC.
> > > > 
> > > > By:                                                                
> > > >                                                
> > > > Name:                                                                
> > > >                                                
> > > > Title:                                                                
> > > >                                                
> > > > 
> > > > GENERAL ELECTRIC CAPITAL
> > > > CORPORATION, as Agent and Lender
> > > > 
> > > > By:                                                                
> > > >                                                
> > > >                 Duly Authorized Signatory

 

 

--------------------------------------------------------------------------------

            The following Persons are signatories to this Amendment in their
capacity as Credit Parties and not as Borrowers.

> > > > BUTLER INTERNATIONAL, INC.
> > > > 
> > > > By:  __________________________
> > > > Name:  ________________________
> > > > Title:    ________________________
> > > > 
> > > > BUTLER SERVICES INTERNATIONAL, INC.
> > > > 
> > > > By:  __________________________
> > > > Name:  ________________________
> > > > Title:    ________________________
> > > > 
> > > > BUTLER TELECOM, INC.
> > > > 
> > > > By:  __________________________
> > > > Name:  ________________________
> > > > Title:    ________________________
> > > > 
> > > > BUTLER SERVICES, INC.
> > > > 
> > > > By:  __________________________
> > > > Name:  ________________________
> > > > Title:    ________________________
> > > > 
> > > > BUTLER UTILITY SERVICE, INC.
> > > > 
> > > > By:  __________________________
> > > > Name:  ________________________
> > > > Title:    ________________________
> > > > 
> > > >  

--------------------------------------------------------------------------------

 